 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentralia Container CorporationandChauffeurs andHelpers, Local No.50, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.'Case 14-CA-6178February 29, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND KENNEDYOn September 7, 1971, Trial Examiner William W.Kapell issued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions and asupporting brief, and the Respondent filed a brief insupport of the Trial Examiner's Decision and in opposi-tion to the General Counsel's brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs, and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order except as modified herein.1.The Trial Examiner found that the Respondentviolated Section 8(a)(1) of the Act by creating an im-pression of surveillance of the union activities of itsemployees and by giving those employees the impres-sion that an end of the union problem would enhancetheir prospects for a wage increase; he also found thatthe Respondent did not threaten to discharge or in factconstructively discharge employee Myers in violationof Section 8(a)(1) and (3) of the Act. For the reasonsfully expressed in the Trial Examiner's Decision, towhich no exceptions were filed, we adopt the TrialExaminer's Decision with respect to the foregoing.2.The Trial Examiner further held that the Re-spondent did not violate Section 8(a)(1) of the Act byposting and requesting employees to sign a statement inopposition to the Union's objections to conduct affect-ing the results of an election in a related representationcase.2We find merit in the General Counsel's excep-tions to this conclusion.An election was conducted by the Board in the afore-mentioned representation proceeding on February 18,1971. Thereafter, timely objections to conduct affectingthe results of that election were filed by the ChargingParty herein. On or about March 1, 1971, Respondent'spresident, Bernard, made a speech to the assembledemployees in which he told them he was posting astatement on the bulletin board which they could signHereinafter referredto asthe Union of the Charging PartyCase 14-RC-6662, not reported in bound volumes of Board decisionsif they wished and which he would send to the Boardno matter how many signed. The statement, set forthin full in the attached Trial Examiner's Decision, wassubsequently posted and thereafter signed by 17 of theapproximately 30 employees. Essentially it constitutesa refutation of the Union's objections to the election.As found by the Trial Examiner, in this same speechBernard went on to say that once the Union matter wasdisposed of, conditions would or could get better, andthat the employees' prospects for wage increases wouldbe enhanced. We have noted above our agreement withthe Trial Examiner that the Respondent thereby vi-olated Section 8(a)(1) of the Act, inasmuch as this wasan implied promise of possible economic benefits oncethe Union matter was terminated. In the context ofsuch promise, the Respondent's action concerning thestatement was unlawful. The offense herelies in Ber-nard's coupling of the posting and the request that theemployees sign the statement, with his implied promiseof wage increases. Thus, the employees were not onlyasked to express their views as to the validity of theUnion's objections, but they were also asked to sign thestatement, eliminate the Union,' and open the door topossible future wage increases.We find no merit in the position that, because herethe election had already been conducted, this case isdistinguishable from those in which employees wererequested to wear tags, buttons, or badges indicatingtheir preference for or against a union! The fact thatthe statement herein, and the request for employee sig-natures thereon, postdated the electionis immaterialfor the election results had been challenged by theUnion's request for a second election predicated on itsobjections to which the statement was specifically di-rected.Contrary to the Trial Examiner, it is also of no sig-nificance that, if the Respondent had chosen rather toconduct noncoercive interviews of individual em-ployees as to the truth or falsity of the Union's objec-tions, it would not have violated Section 8(a)(1) of theAct. Contrary to the Respondent's argument, Bernardafforded no specific assurance against reprisals, the re-quest was accompanied by a promise of benefit, and thesignatures were subject to the inspection of manage-ment, supervisors, and employees alike.In these circumstances, we find that the Respondentviolated Section 8(a)(1) of the Act by posting the state-ment and soliciting- the employees' signatures thereonwhile promising benefits as a result.'We see no distinction between an employer's seeking demonstrationsof opposition to a union,as againstopposition to the Union's objections,under the circumstances here For rejection of the Union's objections wouldpreclude representation by the Union, and signing the statementwas tan-tamount to rejection of the Union itself.Garland Knitting Mills of Beaufort, South Carolina, Inc.,170 NLRB821,Kawneer Company,164 NLRB 983;BeiserAviation Corporation,135NLRB 399;The Chas. V Weise Co.,133 NLRB 765195 NLRB No. 119 650DECISIONSOF NATIONAL LABOR RELATIONS BOARDCentralia Container CorporationandChauffeurs and,Helpers, Local No. 50,affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.'Case 14-CA-6178February 29, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYOn September 7, 1971, Trial Examiner William W.Kapell issued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions and asupporting brief, and the Respondent filed a brief insupport of the Trial Examiner's Decision and in opposi-tion to the General Counsel's brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs, and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order except as modified herein.1.The Trial Examiner found that the Respondentviolated Section 8(a)(1) of the Act by creating an im-pression of surveillance of the union activities of itsemployees and by giving those employees the impres-sion that an end of the union problem would enhancetheir prospects for a wage increase; he also found thatthe Respondent did not threaten to discharge or in factconstructively discharge employee Myers in violationof Section 8(a)(1) and (3) of the Act. For the reasonsfully expressed in the Trial Examiner's Decision, towhich no exceptions were filed, we adopt the TrialExaminer's Decision with respect to the foregoing.2.The Trial Examiner further held that the Re-spondent did not violate Section 8(a)(1) of the Act byposting and requesting employees to sign a statement inopposition to the Union's objections to conduct affect-ing the results of an election in a related representationcase.'We find merit in the General Counsel's excep-tions to this conclusion.An election was conducted by the Board in the afore-mentioned representation proceeding on February 18,1971. Thereafter, timely objections to conduct affectingthe results of that election were filed by the ChargingParty herein. On or about March 1, 1971, Respondent'spresident, Bernard, made a speech to the assembledemployees in which he told them he was posting astatement on the bulletin board which they could signHereinafter referred to as the Union or the Charging Party.Case 14-RC-6662, not reported in bound volumes of Board decisions195 NLRB No. 119if they wished and which he would send to the Boardno matter how many signed. The statement, set forthin full in the attached Trial Examiner's Decision, wassubsequently posted and thereafter signed by 17 of theapproximately 30 employees. Essentially it constitutesa refutation of the Union's objections to the election.As found by the Trial Examiner, in this same speechBernard went on to say that once the Union matter wasdisposed of, conditions would or could get better, andthat the employees' prospects for wage increases wouldbe enhanced. We have noted above our agreement withthe Trial Examiner that the Respondent thereby vi-olated Section 8(a)(1) of the Act, inasmuch as this wasan implied promise of possible economic benefits oncethe Union matter was terminated. In the context ofsuch promise, the Respondent's action concerning thestatement was unlawful. The offense here lies in Ber-nard's coupling of the posting and the request that theemployees sign the statement, with his implied promiseof wage increases. Thus, the employees were not onlyasked to express their views as to the validity of theUnion's objections, but they were also asked to sign thestatement, eliminate the Union,' and open the door topossible future wage increases.We find no merit in the position that, because herethe election had already been conducted, this case isdistinguishable from those in which employees wererequested to wear tags, buttons, or badges indicatingtheir preference for or against a union 4 The fact thatthe statement herein, and the request for employee sig-natures thereon, postdated the election is immaterialfor the election results had been challenged by theUnion's request for a second election predicated on itsobjections to which the statement was specifically di-rected.Contrary to the Trial Examiner, it is also of no sig-nificance that, if the Respondent had chosen rather toconduct noncoercive interviews of individual em-ployees as to the truth or falsity of the Union's objec-tions, it would not have violated Section 8(a)(1) of theAct. Contrary to the Respondent's argument, Bernardafforded no specific assurance against reprisals, the re-quest was accompanied by a promise of benefit, and thesignatures were subject to the inspection of manage-ment, supervisors, and employees alike.In these circumstances, we find that the Respondentviolated Section 8(a)(1) of the Act by posting the state-ment and soliciting the employees' signatures thereonwhile promising benefits as a result.'We see no distinction between an employer's seeking demonstrationsof opposition to a union,as againstopposition to the Union's objections,under the circumstances here. For rejection of the Union's objections wouldpreclude representation by the Union, and signing the statementwas tan-tamount to rejection of the Umon itselfGarland Knitting Mills of Beaufort, South Carolina, Inc.,170 NLRB821;Kawneer Company,164 NLRB 983,BeiserAviation Corporation, 135NLRB 399,The Chas. V Weise Co.,133 NLRB 765. CENTRALIA CONTAINER CORPORATION651ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby adopts as its Order the recommendedOrder of the Trial Examiner,and ordersthat the Re-spondent, Centralia Container Corporation, Centralia,Illinois,itsofficers,agents, successors,and assigns,shall take the action set forth in the Trial Examiner'srecommended Order,as modified herein:1. Insert the following as paragraph 1(b) of the TrialExaminer's recommended Order, and reletter 1(b) as1(c)."(b) Requesting our employees to make public decla-rations of their positions concerning Chauffeurs andHelpers, Local No. 50, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, or any other union."2. Substitute the attached notice for the Trial Ex-aminer's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency' of the United States GovernmentThe National Labor Relations Board having found,after a trial, that we violated Federal Law by creatingan impression of surveillance of the union activities ofour employees and impressing them with the idea thatan end of the union problem would enhance their pros-pects for a wage increase:WE WILL NOT create an impression of surveil-lance of your union activities.WE WILL NOT request our employees to makepublic declarations of their positions concerningChauffeurs and Helpers, Local No. 50, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other union.WE WILL NOT impress you with the idea thatan end of the union problem will enhance yourprospects for a wage increase.WE WILL NOT unlawfully interfere with yourunion activities.CENTRALIA CONTAINERCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning, this notice or compliancewith its provisions may be directed to the Board'sOffice, 210 North 12th Boulevard, Room 448, St.Louis,Missouri 63101, Telephone 314-622-4167.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial Examiner: This matter, a pro-ceeding under Section 10(b) of the National Labor RelationsAct, as, amended, herein called the Act, was tried before mein Salem,Illinois, on July 7, 1971,'with all parties participat-ing pursuant to due notice upon the complaint'issued by theGeneral Counsel on May 18. The complaint,in substance,alleges violations of Section 8(a)(1) of the Act in that Re-spondent by its president,Louis Bernard, (1) created an im-pression that it was engaging in surveillance of employees'union activities by stating to assembled employees at theplant (a) about January 10 that he knew employees attendinga previous union meeting had taken a strike vote, and (b)about January 17 that he knew how the employees as a grouphad voted at a previous union meeting;(2) on several occa-sions since December 16, 1970,threatened to discharge anemployee unless he stopped supporting the Union; (3) aboutMarch 1,stated to assembled employees that Respondentwould post a notice on its bulletin board, which the em-ployees could sign if they agreed that the objections to therepresentation election filed against Respondent were nottrue, thereby requiring employees to state publicly their sup-port for Respondent as opposed to the Union; (4) aboutMarch 1, promised employee-economic benefits by stating toassembled employees that when the election matters weresettled they could expect increased earnings; and (5) in viola-tion of Section 8(a)(3), constructively discharged employeeJohn R. Myers about March 5.3 Respondent in its duly filedanswer denied engaging in any of the alleged violations.All parties were represented and were afforded an oppor-tunity to adduce evidence, to examine and cross-examinewitnesses,and to file briefs.Briefs have been received fromthe General Counsel and Respondent and have been carefullyconsidered. Upon the entire record in the case and from myobservation of the witnesses, I make the following:All dates hereafter refer to the year 1971 unless otherwise noted.Based on charges filed by Chauffeurs and Helpers, Local No. 50, affi-liatedwith International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America,hereafter referred to as the Union, onMarch 26, May 3, and May 11, respectively.'During the hearing Respondent's unopposed motion to dismiss par. 5Fof the complaint was granted. 652DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.COI4IMERCERespondent,a corporation duly organized under the lawsof the State of Illinois, at all times material herein,has main-tained its principal office and place of business in the city ofCentralia,Illinois, and has been engaged in the manufactureand nonretail sale of corrugated boxes and related products.During the year ending December31, 1970,which is repre-sentative of its operations at all times material herein, Re-spondent in the course and conduct of its business operationsmanufactured,sold,. and distributed at its Centralia,Illinois,plant products valued in excess of$50,000,of which productsvalued in excess of$50,000 were shippedfromsaid plantdirectly to points located outside the State of Illinois. Re-spondent admits, and I find,that at all times material herein,that it has been engaged as an employer within the meaningof Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that at all times materialherein the Union has been a labor organization within themeaning of Section 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn January 25, the Union filed a representation petition4for an election of a bargaining representative of Respondent'semployees. Following an election held on February 18, whichtheUnion lost, it filed timely objections to Respondent'selection conduct. On May 12, the Board issued an ordersetting aside the previous election and directing that a secondelection be held. On May 25, the Regional Director approved'the Union's request to withdraw its representation petition.B.The Alleged Impression of SurveillanceRichard Kirgan, a company employee for the past 4 years,testified that he attended company-sponsored employee meet-ings at the plant about January 13 and 17, respectively, andthat Louis Bernard, the company president, addressed theemployees at each meeting. At the first meeting Bernardstated he had heard that the employees at a union meetinghad voted 9 to 2 to strike and if they did strike he would bringworkers in by the busload and the employees could do noth-'ing about it. At the second meeting Bernard stated he hadheard that at a union meeting the employees voted 15 to 5 tounionize. John Myers, the alleged discriminatee herein, alsotestified that Bernard told the employees at the first meetingthat they took a strike vote and he knew who' voted for andagainst it and that at the second meeting he told the em-ployees he knew they voted on unionizing the plant and heknew who voted for and against it.' Bernard testified that hedid not recall. telling the assembled employees at the January10 meeting that he knew how they voted and denied tellingthem at the January 17 meeting that he knew how they voted.Based on the positive and persuasive manner in which Kirgantestified, corroborated byMyers, as contrasted with Ber-nard's testimony, I credit their testimony.Case 14-RC-6662.Two other employees, Gerald Beniaman and Paul Loepher, who alsoattended the meetings, testified that they did not recall whether Bernardannounced the results of the votingConclusionsRespondent contends that Bernard's remarks concerningthe outcome of the employees' votes at union meetings didnot, in fact, create an impression of surveillance of the em-ployees' union activities.Whether or not Bernard's state-ments to the assembled employees had any discernible effecton them, disclosures of this nature, if they tend to create suchan impression,restrain and interfere with the rights of em-ployees to self-organization during a union organization cam-paign. I find that the statementsmade by Bernard reasonablytended to create such an impression in violation of Section8(a)(1) of the Act. SeeInternational Typographical Union,183 NLRB No. 60; andPrecision Products and Controls,160NLRB 1119.C.The Alleged Threats to Discharge MyersIt appears that Myers was discharged by the Company inDecember 1970 while he was the plant superintendent.- Dur-ing the following month, he contacted the Union for the pur-pose of organizing the Company's employees and then suc-cessfully solicited union authorization cards from about 25employees. At the end of January he was rehired by theCompany as a shipping clerk. According to Myers, a few daysafter he was reemployed, Bernard asked him whether he wasstill pushing the Union, and, when he admitted it, Bernardsaid, "Well, you know the Company or I'll have to get rid ofyou if you don't quit pushing the Union." Two or three dayslater Bernard told him the same thing after stating that he(Myers) was getting into a lot of trouble in connection withhis debts. On a third occasion he approached Bernard whilehe was talking on the phone to the Company's St. Louis officeabout the Union. Bernard interrupted his telephone conversa-tion to ask him if he wanted the Union. When he replied thathe did; Bernard told him he would let the Union in but wouldget rid of him. Bernard denied ever telling Myers to stoppushing the Union, otherwise he would have to get rid of himand stated that he did speak to him on two or three occasionsin connection with calls he had received from Myers' credi-tors about his debts but never spoke to him about any unionactivities.Bernard testified further with regard to Myers' activityconcerning the Union as follows: In December 1970 Myersvisited his home and, after stating that he had been offereda $500 fee to swing the union election, he, asked Bernardwhether he would match the fee to swing the election eitherway. Bernard refused to consider the proposal and stated hewas confident that the employees would reject the Union asthey had done on several prior occasions.' Myers testified thathe could not remember having approached Bernard at hishome and telling him he could control the election either wayand denied ever asking him for $500 to sway the electioneither way.ConclusionsMyers' inability to recall visiting Bernard's home for thepurpose attributed to him by Bernard hardly suffices to rebutBernard's corroborated testimony, which I credit. As a resultof that incident, Bernard undoubtedly became aware of My-ers' deep involvement in the Union's prospects. It also wouldnot be unreasonable to assume that the rejection of hisproposal influenced Myers to cast his support in favor of theUnion. Thus, it appears that soon thereafter Myers initiatedthe campaign to organize the plant and became its most active6Bernard's former wife corroborated his testimony. CENTRALIA CONTAINER CORPORATION653adherent.'When Myers was rehired as a shipping clerk inFebruary, Bernard in all probability had some intimation ofhis union support. 'In these circumstances it would appearunlikely that after rehiring Myers, Bernard would questionhim about his union support and threaten to discharge himfor it.Basedon these factors and a distrust of Myers' credibil-ity, I credit Bernard's denial that he either questioned orthreatened to discharge Myers.D. Bernard's Request to the Employees To Sign theStatement Repudiating the Election Objections Filed by theUnion andpHis Alleged Promise of Economic Benefits,It is undenied that about March 1, following the election,Bernard in a speech to the assembled employees told themthat he was posting a statement on the bulletin board whichthey could sign if they wished and that he would send it tothe Board regardless of how many signed. The statementsubsequently posted and signed by 17 employees stated asfollows:Iwas employed at Centralia Container Company, andvoted in the election held February 18, 1971. I have readthe charges (Case 14 RC 66,62) against my employer,and I find no truth in any of the accusations made by theTeamsters Union. Mr. Bernard openly stated in severalof his speeches that he was giving us plenty of time todiscuss this with Mr. Nitkis [sic] or anyone else of theteamsters Union, in order that they (the Teamsters) mayrespond to any of his statements. I had plenty of time todiscuss anything prior to the election. I therefore con-sider that this was a very fair election, and at no time didI receive any promises of increasedwages,nor did Mr.Bernard state that he would only agree to a contractsuch as Tiffany Industries had in Poplar Bluff, Missouri,nor did he state that they would close the plant in Cen-tralia, nor that wages paid here were the same as anycompetitors in St. Louis.Kirgan testified that, at this meeting, Bernard also told theemployees that upon signing the posting everything wouldreturn to normal and if things got better he would raise thewages of the lower paid employees up to the level of thehigher paid employees. According to employee Gerald Benja-man, who also attended the meeting, Bernard stated thatwhen the whole mess was out of the way and settled (referringto the Union) and business improved, 'then wages would beincreased.Myers testified that Bernard,told the employees atthe meeting that, when the whole thing was over with, refer-ring to the Union, there would be more money and the em-ployees could talk to him individually about higher wages.Bernard asserted all he said was that due to the lack ofbusiness they could not afford any pay raises until thingsimproved.ConclusionsThe General Counsel contends that, by complying with therequest to sign the posting, the employeeswho did so therebypublicly declared their support for Respondent as opposed tothe Union, whereas those who declined to sign impliedlyevidenced their support for the Union and a second election.Respondent claims that, by signing or declining to sign theposting, the employees merely commented on whether theelection was fairly held and not on their union positions.The General Counsel citesGarland Knitting Mills'andBeiserAviation Corp.'in support of his position. In these casesthe employees were requested prior to an election to wear atag or card declaring themselves for the Union, which theBoard held to be coercive in violation of Section 8(a)(1). I findthese cases to be inapposite.In the instant case,the electionhad been held, and an employee could have disagreed withthe Union over its objections without necessarily revealing hisunion support. Furthermore, had Bernard uncoercively inter-viewed each employee individually as to the truth or falsityof the Union's objections1Qin preparing his defense to theobjections, for which he intended to use the posting, it wouldnot have constituted a violation of Section 8(a)(1). Moreover,according to Kirgan, the employees regarded the statementas a meansof terminating the conflict over the Union whichthey were all tired of and wanted to forget. I accordinglyconclude that General Counsel has failed to establish thatBernard's request to the employees to sign the posted state-ment constituted a violation within the meaning of Section8(a)(1) of the Act.As for the alleged promise of benefits, the record containstestimony that Bernard tied a wage increase to a dispositionof the union affair, that it was tied to an improvement inRespondent's business, and that it was tied to both contingen-cies. I find that Bernard coupled the termination of the unionproblem with wage increases dependent on business improve-ment and that the employees so construed it. There was noapparent compelling business purpose for doing so unlessBernard desired to impress the employees with the idea thatan end of, the union problem would enhance their prospectsfor a wage increase. Moreover, this impression was given ata time when the Board had to determine whether or not toset aside 'the first election and direct a second election. Iaccordingly conclude that Bernard's statement about wageincreases violated Section 8(a)(1) because it contained animplied promise of possible economic benefits once the unionmatter was terminated.E.The, Alleged Constructive Discharge of MyersThe evidence relating to the circumstances leading up toMyers' termination of his employ at Respondent on March12 and beginning work on March 15 for Lear-Siegler, anotheremployer in Centralia, Illinois, abounds with contradictions.Myers' version of these circumstances is as follows: AboutMarch-1 Bernard summoned him to his office and told himthat Credit Thrift of America, Inc., had filed a wage assign-ment against him and stated, "Now I have got a legitimatereason to fire you," to which Myers replied,"Go ahead, if thatiswhat you want to do, if you think that is a legitimatereason." Bernard then commented that Plant SuperintendentSharp wanted to keep him because he was a good worker andsaid, "I just want to go ahead and fire you." At this pointSharp appeared after being summoned by Bernard and joinedthe conversation. Bernard then remarked that Myers had aBabe Nitka (the unionorganizer) attitude, and he thoughtthat he ought to go ahead and fire him. He (Myers) then leftBernard's office and returned to his work in the plant. Thenext day Sharp came into the plant and told him he, thoughtthey were going to fire him. A day or two later (about March4 or 5), Sharp told him that Bernard had talked to Lear-Siegler about a job for him, that he should go there for aninterview, and that he had no choice. He then went to Lear-'According to Clement A Nitka, a union representative, Myers con-tacted him about organizing the plant and thereafter successfully solicitedabout 25 union authorization cards, and was responsible for 99 percent ofthe campaigning170 NLRB 850.135 NLRB 399.10The objections were not offered in evidence, nor was it shown that theemployees were in a position to pass on the truth or falsity of all theobjections. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDSiegler for an interview and accepted the job.The followingday he filled out an employment application for Lear-Sie-gler." ,He then advised Sharp that he was going to work forLear-Siegler but would continue for another week on the jobuntil Sharp could replace him.According to Sharp he'attended part of the meeting withBernard and Myers;Bernard said he had received severalcalls from Myers'creditors,in particular one from CreditThrift,and asked Myers whether he was going to take careof them;Myers said he would when he could;no referencewas made during the conversation relative to dischargingMyers; and about 2 weeks before Myers left the Company heasked whether he could use him (Sharp)as a reference. Sharpalso denied that he ever brought up the matter pertaining toLear-Siegler as testified to by Myers.Bernard corroborated the testimony of Sharp concerningthe conversation with Myers and testified further that aboutMarch 25 he received a telephone call from John E. Harrison,Jr., the treasurer of Lear-Siegler,concerning a Larry Swartz-lander,whom they had to discharge; that Harrison said hewas interested in finding a job for Swartzlander and suggestedthat Bernard hire him; that he(Bernard)then recalled thatSharp had told him Myers was going to work for Lear-Sie-gler; and that he mentioned it to Harrison,adding that he(Myers)was a very good worker.ConclusionsThe General Counsel contends that Respondent,desirousof getting rid of Myers because of his union support,gave himno choice but to quit his job and accept employment at Lear-Siegler in view of his repeated threats to fire him. Respondentclaims that,prior to the March 1 meeting with Bernard andSharp,'Myers had decided to quit his job and had alreadymade arrangements for employment at Lear-Siegler and that,accordingly,he was not, in fact,forced to quit but did sovoluntarily.In appraising the evidence as to what transpired immedi-ately before, at,and after the March 1 meeting, Myers' indeci-siveness and vagueness as to the dates of the events duringthis period leave much to be desired.It appears that hisapplication for employment at Lear-Siegler dated March 1was filed on that day. According to his testimony,he filed itthe day after being interviewed at Lear-Siegler.Inasmuch asFebruary 28 was a Sunday,his alleged interview would haveoccurred on Friday, February 26. The complaint states hewas constructively discharged about March 5. According tohis own testimony he continued on the job for another weekuntilMarch 12, to give Sharp time to obtain a replacementfor him.It appears unlikely that an employee who is beingforced to quit under hostile circumstances would be so con-siderate of his employer as to give him a week's time to hirea replacement,especially when he already had obtained em-ployment elsewhere.Such consideration would more likely begiven by an employee who was voluntarily leaving his jobunder amicable conditions. It also appears that about 2 weeksbefore Myers left Respondent's employment he asked Sharpwhether he could use him as a reference on his application toLear-Siegler,which would place that request prior to theMarch 1 conversation.Also, in Bernard's conversation withHarrison,which took place on February 25, he mentionedthat one of his employees,a good worker,had made arrange-ments to work for Lear-Siegler. I also find it significant thateven in Myers'testimony regarding his, conversation- withBernard,there was no reference to the Union as a cause forgetting rid of him.The foregoing observations are consistentwith,and support,Respondent's position that Myers volun-tarily decided to quit sometime prior to the date of the allegedconstructive discharge.In addition,I was neither convincednor impressed by Myers'uncorroborated testimony`concern-ing this conversation.I, therefore,conclude that the GeneralCounsel has failed to establish by the preponderance of theevidence that Myers was constructively discharged because ofhis union support rather than for some other undisclosedreason.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Company set forth in section III,above, occurring,in connection with the operations describedin section I, above, have a close,intimate,-and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.Based upon the foregoing findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.At all times material herein,the Company has beenengaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. At all times material herein,the Union has been a labororganization within the meaning of Section 2(5) of the Act.3.By creating an impression of surveillance of the unionactivities of the employees and giving them the impressionthat an end of the union problem would enhance their pros-pects for a wage increase,the Company interfered with andrestrained the employees within the meaning, and in viola-tion,of Section 8(a)(1) of the Act.4.Except as found above,the Company has not engagedin any other unfair labor practice alleged in the complaint.THE REMEDYHaving found that the Company has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct, I shall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the poli-cies of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record,and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:12ORDERRespondent,Centralia Container Corporation,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Creating an impression of surveillance of the unionactivities of its employees and impressing them with the ideathat an end of the union problem would enhance their pros-pects for a wage increase.(b) In any like or related manner interfering with,coercing,and restraining its employees in the exercise of their statutoryrights within the meaning of Section 8(a)(1) of the Act.1'In the event no exceptions are filed as provided by Section 102.46 ofSubsequent to the close of the hearing,Respondent moved to admit thethe Rules and Regulations of the National Labor Relations Board, theapplication in evidence,which had been identified as Resp Exh. 1 duringfindings,conclusions,and recommended Order herein shall, as provided inthe hearing but inadvertently not offered in evidence By order of July 23,Section 102.48 of the Rules and Regulations,be adopted by the Board andthe exhibit was admitted in evidence,excluding however any handwrittenbecome its findings, conclusions, and order,and all objections thereto shallnotations not in the handwriting of Myersbe deemed waived for all purposes. CENTRALIA CONTAINERCORPORATION6552. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Post at its plant in Centralia,Illinois, copies of theattached notice marked"Appendix.""Copies of said notice,on forms provided by the Regional Director for Region 14,after being duly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in con-spicuous places,including all places where notices to em-ployees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered,defaced,or covered by any other material.(b) Notify the Regional Director for Region 14, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith."IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound." In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "POSTEDIn the event that this recommended Order is adopted by the BoardBY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD"after exceptions have been filed, this provision shall be modified to read:shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OF"Notifythe Regional Director for Region 14, in writing,within 20days fromTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-the dateof this Order, what steps the Respondent has taken to complyDER OFTHE NATIONAL LABOR RELATIONSBOARD."herewith."